UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7101


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRYLE EDWARD ROBERTSON, a/k/a Tiger,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Senior District Judge.
(1:01-cr-00304-JFM-3)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryle Edward Robertson, Appellant Pro Se. John Francis Purcell,
Jr., Assistant United States Attorney, Stephen Schenning, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Darryle Edward Robertson appeals the district court’s order

denying his motion for a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(2)    (2012)   and   Amendment   782   to   the   Sentencing

Guidelines.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm the district court’s order.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                              AFFIRMED




                                  2